Citation Nr: 0005362	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-34 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for allergies.  

2. Entitlement to service connection for asthma.  

3. Entitlement to service connection for residuals of 
cervical dysplasia.  

4. Entitlement to a rating in excess of 10 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from April 1994 to 
July 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1997 rating 
decision, in which the RO denied the veteran's claims for 
service connection for allergies, asthma, and residuals of 
cervical dysplasia, and granted service connection for a low 
back disorder, awarding a 10 percent disability rating 
effective from July 1997.  The veteran filed an NOD in 
October 1997, and the RO issued an SOC in November 1997.  The 
veteran also filed a substantive appeal in that month.  A 
supplemental statement of the case (SSOC) was issued by the 
RO in December 1997.  

The Board notes in addition that, during the pendency of her 
appeal, the veteran filed a VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative), 
dated in June 1999, designating the Disabled American 
Veterans as her service representative.  In doing so, the 
veteran revoked her previous filed VA Form 21-22 in favor of 
The American Legion.  Furthermore, in her VA Form 9 (Appeal 
to the Board of Veterans' Appeals), dated in November 1997, 
the veteran had requested a hearing before a Member of the 
Board in Washington, D.C.  Thereafter, in a statement from 
her service representative, dated in January 2000, confirmed 
by a letter from the veteran received shortly thereafter, we 
were notified that the appellant no longer wished to have a 
hearing before the Board.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Medical records document the veteran's treatment for 
allergic rhinitis and allergies, prior to her entry into 
active service.  

3. The veteran's allergies pre-existed her entry into active 
service, and did not increase in severity during service.  

4. Service medical records document the veteran's diagnosis 
for asthma, as well as her treatment for cervical 
dysplasia by laser ablation.  

5. There is a lack of competent medical evidence that the 
veteran currently suffers from asthma, or from residuals 
of cervical dysplasia.  

6. Medical examinations of the veteran's low back in August 
and October 1997 reflected findings of a normal range of 
motion; no paraspinal muscle spasm; negative straight leg 
raising bilaterally; a lack of bladder, bowel, or motor 
difficulties; normal deep tendon reflexes; and mild L5-S1 
degenerative disc disease with occasional radicular pain.  

7. The veteran's low back disability is not productive of 
pronounced intervertebral disc syndrome with little 
intermittent relief, sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, with 
neurologic finds such as absent ankle jerk; severe 
intervertebral disc syndrome with intermittent relief from 
recurring attacks; or moderate intervertebral disc 
syndrome with recurring attacks.  



CONCLUSIONS OF LAW

1. The veteran's allergies were not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.304(b), 3.306(a) 
(1999).  

2. The veteran has not submitted a well-grounded claim for 
service connection for asthma.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3. The veteran has not submitted a well-grounded claim for 
service connection for residuals of cervical dysplasia.  
38 U.S.C.A. § 5107(a) (West 1991).  

4. The schedular criteria for a rating in excess of 10 
percent for a low back disorder have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in November 1993, she was medically examined for 
purposes of enlistment in the U.S. Navy.  In a Report of 
Medical History, the veteran reported that she did not suffer 
from any known allergies, or from asthma, nor had she been 
treated for any particular female disorder.  In a Report of 
Medical Examination, upon clinical evaluation, no physical 
abnormalities were reported.  The veteran was subsequently 
found qualified for active service.  

During the course of her active service, the veteran was 
treated for seasonal allergic rhinitis (SAR) and 
environmental allergies.  A treatment record, dated in June 
1995, noted that she had suffered from allergies since she 
was six years old.  She reported that the allergies had not 
been a problem while she had been stationed at Great Lakes, 
IL, and Orlando, FL, but that they had become worse when she 
began living in Charleston, SC.  It was also noted that the 
veteran suffered from cough, chest tightness, and wheezing 
when her allergy symptoms were bad, and on exercise and 
extreme exertion.  The veteran also reported that she had 
never been diagnosed with "RAO", had never been prescribed 
inhalers, and had never been treated at an emergency room.  
She did report that she had received (IM) intramuscular 
Celestone injections in the past when her SAR symptoms were 
"terrible".  The examiner's diagnosis was SAR to grasses, 
weeds, and possibly trees, in addition to questionable 
exertional "RAO."  

In October 1996, the veteran underwent a Pulmonary Function 
Test (PFT), in which a diagnosis of asthma was reported.  
Subsequently, an Abbreviated Limited Duty Medical Board 
Report, dated in November 1996, noted that the "[c]limate of 
Charleston has aggravated [a]llergies and asthma, 
[p]reservice [patient's] allergies managed with 
antihistamines per symptoms."  The report's treatment plan 
called for allergy desensitization twice a week for five 
years.  Furthermore, included with the veteran's service 
medical records were private, pre-service treatment records, 
dated from May 1990 to April 1994.  These records, without 
identification of the treating physician or medical facility, 
reflected clinical diagnoses of allergic rhinitis and 
allergies.  They also noted that the veteran was treated for 
her allergies with shots and drug therapy.  

The veteran's service medical records also reflect her 
treatment for low back pain.  The Abbreviated Limited Duty 
Medical Board Report, above, noted that the veteran had felt 
her low back "pop" while reaching to lift a child, and that 
later she had re-injured her back in the same area while 
attempting to lift a full seabag.  A treatment record, dated 
in February 1997, noted that a January 1997 MRI (magnetic 
resonance imaging) of the veteran's back revealed central 
disc protrusion, without compressing of the thecal sac, at 
L5-S1, as well as mild disc degeneration at L5-S1.  
Subsequently, in March 1997, the veteran underwent a service 
medical examination.  She was noted to suffer from low back 
pain, asthma, allergic rhinitis, and mild cervical dysplasia.  
The veteran was found not qualified for active duty, and a 
medical separation was recommended.  A Medical Board Report, 
dated that same month, March 1997, noted:

She has a second complaint of chronic 
aggravation of allergic rhinitis and asthma 
since being in the Charleston area.  
Previously, her allergies were managed on an 
as needed, symptomatic basis with 
antihistamines.  She has required allergy 
desensitization twice weekly for five years.  
She is allergic to weeds, grasses, cats, and 
has had several reactions to desensitization 
in the Allergy Clinic . . . .  

In addition, in March 1997, the veteran underwent a laser 
ablation of the cervix for progression of mild (CIN I) to 
moderate (CIN II) dysplasia.  A treatment note, dated in 
April 1997, noted that the cervix was healing well, without 
bleeding points seen.

In July 1997, following her medical separation from active 
service, the veteran filed a claim for service connection for 
chronic low back pain, chronic allergies, asthma, and 
cervical dysplasia.  

In August 1997, the veteran underwent a general medical 
examination for VA purposes.  She reported suffering from 
intermittent asthma, and indicated that it was only active 
when her allergies flared-up.  She reported suffering one 
allergy attack every several months, and said her symptoms 
consisted of a cough, conjunctivitis and congestion.  She 
indicated that her medication for her allergy symptoms 
included injections every week; Vanceril and Proventil 
inhalers, taking approximately one puff every one to two 
weeks; Claritin; and Decagon.  On clinical evaluation, the 
veteran's chest was clear to auscultation, and a PFT was 
reported normal.  The examiner's impression noted that the 
veteran suffered from a history of chronic allergies due 
primarily to pollen, controlled with decongestants and 
allergen extract injections every week.  The examiner noted 
that the veteran's allergies were a longstanding problem 
which could dissipate as she became older.  In addition, the 
examiner noted that the veteran did not have a history of 
asthma but evidence of mild reactive airway disease (RAD), 
which was most likely triggered by her allergens.  It was 
noted that a true diagnosis of asthma should not be made with 
respect to the veteran, and that the RAD was controlled 
easily with intermittent medications.  

That same month, the veteran also underwent a VA spinal 
examination.  She reported her service medical history, and 
noted that she was being treated by her primary care 
physician with Valium, Elavil, and Toradol.  The veteran 
reported that she suffered from back pain every day, and that 
it waxed and waned throughout the course of the day.  The 
pain was reported as being located in the mid low back and 
running down the anterior right thigh to just below the knee.  
The veteran did not complain of bowel or bladder symptoms, 
and she indicated that she occasionally took Darvocet for the 
pain.  On clinical evaluation, there was flexion of the 
lumbar spine to 90 degrees and extension to 25 degrees, with 
right and left bending to 30 degrees.  There was no pain with 
trunk twist or head pressing, and straight leg raises were 
negative bilaterally.  Motor evaluation of the lower 
extremities was 5/5 in strength throughout, with 3+ bilateral 
ankle and knee reflexes, and there was no clonus in the lower 
extremities.  Additionally, the veteran's sagittal and 
coronal alignment were normal, there was no evidence of 
scoliosis, and sensation of the lower extremities was intact. 

The examiner noted that the veteran's January 1997 MRI had 
revealed L5-S1 moderate disc bulging, with no nerve root 
compression and mild degenerative disc disease.  The 
examiner's impression was low back pain, possible diffuse 
disk herniation at L5-S1, with mild disk bulge at L4-L5.  It 
was also noted that the veteran's symptoms and complaints did 
not correlate well with the January 1997 MRI findings.  The 
veteran was reported to have pain severe in nature, diffuse, 
and not localized to the L5 or S1 distribution, and the 
examiner did not believe the veteran's disc pathology was the 
source of her pain.  The examiner further reported that an 
objective source for the veteran's pain or disability could 
not be found.  

In September 1997, the veteran underwent a gynecological 
examination for VA purposes.  The veteran's service medical 
history was noted in the examination report, and she reported 
no abnormal vaginal discharge, spotting while on birth 
control pills, or dyspareunia.  She also denied a history of 
condyloma or other complaints.  The examiner noted the 
veteran's report of having been sexually assaulted at the age 
of 18.  The veteran reported some difficulty with intercourse 
as well as with pelvic examinations, and the physician 
reported that these problems were presumably secondary to the 
assault.  On pelvic evaluation, there were normal external 
female genitalia without evidence of lesions, condyloma, or 
perianal condyloma.  The vagina revealed normal rugation 
without evidence of condyloma.  The cervix was normal in 
appearance, with some scarring consistent with the previous 
laser ablation treatment.  Genprobe was performed, as was a 
fractionated Pap smear.  Bimanual evaluation revealed a 
midline uterus and no palpable adnexal masses.  The 
examiner's impression noted that laboratory tests had not 
revealed evidence of clue cells, trichomonads, yeast forms, 
or other abnormalities.  She also noted that the veteran's 
sexual assault, as was reported in her history, appeared to 
have had significant residual effects.  

In a September 1997 rating decision, the RO denied the 
veteran's claims for allergies, asthma, and residuals of 
cervical dysplasia, and service connected the veteran for a 
low back disorder, awarding a 10 percent disability rating.  
In October 1997, the veteran filed an NOD, in which she 
reported that she suffered from severe back pain which kept 
her from sleeping, and that she had been prescribed Neurotin 
and Remeron.  The veteran also reported that she was being 
treated with immunotherapy each week, used inhalers, and took 
Claritin for her allergies and asthma.  She noted that this 
treatment did not help to control her symptoms.  The veteran 
also reported that her cervical dysplasia had been brought on 
and aggravated in service.  

Also in October 1997, the RO received a statement from a 
registered nurse, who noted that the veteran was receiving 
immunotherapy from the immunotherapy clinic at the Charleston 
Naval Hospital.  In addition, the RO also received a 
statement from a Captain in the Medical Corps, in which he 
reported that he had seen the veteran once in the past year 
and that she had received immunotherapy.

In November 1997, the RO received treatment records and 
laboratory reports, some of which were duplicates, dated in 
September 1997, from the physician who had performed the 
examination in September 1997.  In particular, pathology 
reports noted the veteran's Pap smear as negative, as well as 
negative tests for Chlamydia trachomatis and Neisseria 
gonorrhoeae.  

Also in November 1997, the RO received an examination report 
from another physician, dated in October 1997.  The veteran 
was seen complaining of low back pain and rare right 
hip/buttock pain, with a numbness-like quality.  She 
quantified her pain as being 3 out of 10, on a pain scale, 
and reported that an "uncomfortable-like pain" sometimes 
awakened her at night.  The veteran also indicated that she 
had been taking medications, had been involved in physical 
therapy, and had undergone intramuscular Toradol injections, 
all of which had provided no relief for her back pain.  She 
reported that her pain was sometimes relieved by her husband 
"popping" her back.  The veteran further reported that she 
had no bladder, bowel, or motor difficulties.  On clinical 
evaluation, bilateral straight leg raising was negative, 
bilateral deep tendon reflexes were within normal limits at 
all locations, and bilateral flexion and extension strength 
were within normal limits.  There was some mild scoliosis 
identified, and palpation of the low back did not result in 
any elicitation of pain.  Paraspinous muscles were non-
spasmodic and within normal limits.  The examiner's 
impression was mild L5-S1 disc disease with occasional 
radicular pain to the right.  The treatment plan included a 
TENS (transcutaneous electrical nerve stimulation) unit 
trial, home physical therapy, and various drug therapies.   

Thereafter, the veteran submitted a VA Form 9, dated in 
November 1997.  She reported that she continued to suffer 
from pain in her low back, and that she was now taking 
Darvocet and Voltaren, on a daily basis, for pain and muscle 
spasms.  She also noted that she was considering receiving 
epidural steroid injections for her back pain.  She 
reiterated previously made contentions regarding her 
allergies and asthma.  Furthermore, the veteran reported 
that, while in service, she had been diagnosed with "HPV", 
and had laser surgery on her cervix, for which she was to 
receive follow-up Pap smears for one full year.  She also 
reported that residuals associated with her laser ablation, 
plus other problems, had made it difficult for her to be 
intimate with her husband in a normal way.  

II.  Analysis

a.  Service Connection

The threshold question to be answered in this appeal is 
whether well-grounded claims have been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claims must fail and there 
is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1, (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  The law provides that a 
veteran shall be presumed to have been in sound condition at 
the time of acceptance for service, except for defects noted 
at that time or where clear and unmistakable evidence 
demonstrates that the disability or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see Daniels v. Gober, 10 Vet.App. 474, 479 
(1997); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993) 
(Board must "explain the criteria it used to determine 
whether there was an increase in disability of [a preexisting 
condition] during service and how, pursuant to such criteria, 
it concluded that [there was no in-service worsening]").

In reviewing the evidence before us, the Board finds that the 
veteran suffered from pre-service allergies.  We also 
recognize that the Court of Appeals for Veterans Claims has 
required that "contemporaneous clinical evidence or recorded 
history" be found in the record in order to rebut the 
presumption of soundness upon entry into service.  Miller v. 
West, 11 Vet.App. 345, 348 (1998).  A higher court has 
clarified the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, ___ Fed. Cir. 
___, No. 99-7057,
slip op. at 8 (Fed. Cir. Feb. 17, 2000)

In any event, service medical records in this instance reveal 
that the veteran reported that she had been suffering from 
allergies since the age of six.  Furthermore, pre-service 
medical records, included with the veteran's service medical 
records, noted the veteran's treatment for allergies and 
allergic rhinitis.  Thus, given evidence of not only 
contemporaneous in-service clinical evidence, but also of 
documented pre-service history, we find the presumption of 
soundness has been rebutted, and that the veteran's allergies 
existed prior to service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
allergies became aggravated during service.  As will be 
explained below, the Board finds, upon initial review, that 
there is sufficient evidence to establish a well-grounded 
claim in this case.  As noted above, to establish a well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible under the law.  Tirpak v. Derwinski, 
supra.  

The Board notes that the only competent medical evidence of 
record reflecting that the veteran's allergies were 
aggravated by service is the Abbreviated Limited Duty Medical 
Board Report, dated in November 1996.  As noted above, it was 
reported that "[c]limate of Charleston has aggravated 
[a]llergies and asthma, [p]reservice [patient's] allergies 
managed with antihistamines per symptoms."  In reviewing 
this document, it is not apparent to the Board whether the 
examiner was actually reporting that the veteran's allergies 
had been aggravated based on a clinical finding, or whether 
he was noting the veteran's contentions that her allergies 
had become worse since she had been living in Charleston.  
Given that the examiner's statement can be interpreted either 
way, the Board finds there is reasonable doubt as to whether 
this service medical record documents an increase of the 
veteran's allergies as a result of service.  When we consider 
the doctrine of reasonable doubt, we conclude the veteran has 
submitted evidence of a well-grounded claim, given that there 
appears to be a medical opinion concluding that the veteran's 
allergies were aggravated by service.  

However, the finding of a well-grounded claim is not 
dispositive of the issue.  Once a claim is well grounded, the 
presumption that the opinion of a physician in favor of the 
veteran is entitled to full weight no longer applies, and the 
Board must determine the issue -- in this instance, service 
connection based on aggravation of the veteran's pre-service 
allergies -- by weighing and balancing all the other evidence 
of record.  See Evans v. West, 12 Vet.App. 22, 30 (1998). As 
noted above, there must be a showing that the veteran's 
underlying allergy condition, as contrasted to the symptoms, 
increased in severity.  

Undertaking a merits analysis, we are cognizant that, besides 
the Abbreviated Limited Duty Medical Board Report, there is 
no other competent medical evidence reflecting that the 
veteran's allergies were aggravated by service.  It was noted 
in the March 1997 Medical Board Report that the veteran had 
reported "a second complaint of chronic aggravation of 
allergic rhinitis and asthma since being in the Charleston 
area."  No clinical diagnosis, however, was reported of the 
veteran's allergies having been aggravated by service.  
Service medical records also documented the veteran's 
treatment with desensitization shots twice a week over five 
years.  However, the evidence reflects that, prior to 
service, the veteran had also been receiving shots for her 
allergies, although it is not apparent for how long, or how 
frequently, the shots were administered.  

Thereafter, in August 1997, the veteran was medically 
examined for VA purposes. She reported suffering from 
intermittent asthma, and indicated that it was only active 
when her allergies flared-up.  The veteran reported suffering 
one allergic attack every several months, and that her 
symptoms consisted of a cough, conjunctivitis and congestion.  
She indicated that her treatment included allergy injections 
every week, as well as the use of Vanceril and Proventil 
inhalers, plus Claritin and Decagon.  The examiner's 
impression noted that the veteran suffered from a history of 
chronic allergies due primarily to pollen, and that these 
were controlled with decongestants and allergen extract 
injections every week.  The examiner noted that the veteran's 
allergies were a longstanding problem which could dissipate 
as she became older.  Thereafter, the veteran submitted 
evidence that she continued to receive immunotherapy shots 
for her allergies.  

Under these circumstances, following consideration of the 
veteran's medical records prior to, during, and following 
service, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that her allergies 
were  aggravated during service.  As noted above, the veteran 
was treated for allergies prior to service, and their 
severity required her to receive immunotherapy in the form of 
allergy shots.  We find a lack of competent medical evidence 
reflecting that, after she entered active service, her 
underlying allergy condition, as compared to an increase or 
flare-up of her allergy symptoms, worsened, especially in 
light of the veteran's complaints and clinical findings on VA 
examination in 1997.

Furthermore, with respect to the statement from the medical 
examiner during service, the Board notes that the Court of 
Appeals for Veterans Claims has indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  We are cognizant that the 
service examiner's statement, with respect to aggravation, 
was not predicated upon any clinical data or other supportive 
rationale.  There was also some question as to whether he was 
making a medical determination, or just reporting the 
veteran's complaints.  Thus, given that we find no other 
competent medical evidence of the veteran's underlying 
allergy condition becoming aggravated or worsening during 
service, we find the examiner's statement lacks probative 
value.  

Therefore, in view of the above noted conclusions, we find a 
lack of competent medical evidence to warrant a favorable 
decision.  The Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical evidence in this 
case, we can find none supporting the veteran's contention 
that her pre-service allergies were aggravated during 
service.  

With respect to the veteran's claims for asthma and cervical 
dysplasia, following a review of the evidence, the Board 
finds these claims not well grounded.  In reaching this 
conclusion we note that, in the case of asthma, the veteran's 
service entrance medical examination reflected no clinical 
finding of the disease.  A treatment record, dated in May 
1995, noted that the veteran suffered chest tightness, 
wheezing, and cough when her allergy symptoms were bad, or 
during exercise and extreme exertion.  The veteran also 
reported that she had never been diagnosed with asthma, had 
never used inhalers for treatment, and had never been to the 
emergency room as a result of the disease. The examiner's 
diagnosis included questionable exertional asthma.  A 
subsequent PFT noted a diagnosis of asthma.  

Additional treatment records noted a diagnosis for asthma, as 
did the veteran's separation medical examination.  On VA 
examination in 1997, the veteran reported suffering from 
intermittent asthma, and indicated that it was only active 
when her allergies flared-up.  She indicated that she used 
Vanceril and Proventil inhalers, taking approximately one 
puff every one to two weeks.  A PFT was reported normal.  The 
examiner noted that the veteran did not have a history of 
asthma, but instead evidence of mild reactive airway disease 
(RAD) which was most likely triggered by her allergens.  It 
was noted that a true diagnosis of asthma should not be made 
in the veteran's case, and that the RAD was controlled easily 
with intermittent medications.  No other evidence is of 
record reflecting the veteran currently suffers from, or is 
being treated for, asthma. 

As to the claim for cervical dysplasia, the veteran's 
entrance medical examination did not reflect any vaginal 
abnormalities or abnormalities associated with the cervix.  
The veteran subsequently underwent a laser ablation of the 
cervix for progression of mild to moderate dysplasia.  A 
treatment note, dated in April 1997, noted that the cervix 
was healing well, without bleeding points seen.  During a 
separation medical examination, there were no complaints or 
findings associated with residuals of the veteran's cervical 
dysplasia.  In September 1997, the veteran underwent a 
gynecological examination, performed for VA by a specialist.  
The veteran did not report any residual problems associated 
with her laser ablation, and the physician reported that the 
cervix was normal in appearance, with some scarring 
consistent with the veteran's previous laser ablation 
treatment.  The veteran was noted to have reported that she 
was sexually assaulted at the age of 18, and the examiner 
indicated that the veteran had some difficulty with 
intercourse and pelvic examinations, presumably secondary to 
that pre-service event.  No other clinical evidence is of 
record documenting complaints or treatment for residuals of 
the veteran's cervical dysplasia.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the veteran's 
service medical records do reveal diagnosis for asthma and 
cervical dysplasia, there is no competent medical evidence of 
record that she currently suffers from, or is being treated 
for, an asthmatic disability or residuals of cervical 
dysplasia.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, there has been no 
post-service diagnosis or treatment for an asthmatic 
disability or residuals of cervical dysplasia.  See McManaway 
v. West, 13 Vet.App. 60, 66 (1999), noting that, even where a 
veteran asserts continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition . . . ."  Thus, the veteran cannot, in this case, 
establish service connection for asthma or residuals of 
cervical dysplasia through 38 C.F.R. § 3.303(b).  

Under the circumstances described above, the Board thus 
concludes that given the lack of any competent medical 
evidence reflecting treatment or diagnoses for asthma or 
residuals of cervical dysplasia, the veteran has not 
submitted well-grounded claims, i.e., there is no clinical 
evidence of current disabilities.  See Caluza, supra.

The veteran has been very specific in asserting that she 
suffers from asthma and residuals of cervical dysplasia, and 
that these were incurred while on active service.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, and her belief that he suffers 
from service-related disabilities, our decision must be based 
on competent medical testimony or documentation.  In a claim 
of service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran currently suffers from asthma 
or residuals of cervical dysplasia.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. 
Derwinski, Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of well-grounded claims merely by 
presenting her own testimony, because, as a lay person, she 
is not competent to offer medical opinions.  See, e.g., 
Voerth v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, cannot form the basis of a well-grounded 
claim."); Bostain v. West, 11 Vet.App. 124, 127 (1998), 
citing Espiritu, supra.  See also Carbino v. Gober, 10 
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. Denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen her 
claims for asthma and residuals of cervical dysplasia (as 
well as her claim of aggravation for her pre-service 
allergies), regardless of the fact that she currently is not 
shown to be suffering from a disabilities that may be 
service-connected.  Such evidence would need to show, through 
competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for asthma and residuals of cervical dysplasia 
must be denied.  See Epps v. Gober, supra.

b.  Increased Rating

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that she has submitted a claim which is plausible.  
This finding is based in part on the veteran's assertion that 
her service-connected low back disorder is more severe then 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  

The RO has assigned a 10 percent evaluation for the veteran's 
low back disability, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC) 5295.  Under this Code, "Lumbosacral strain", a 
40 percent evaluation is warranted where the disorder is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion; a 20 
percent evaluation is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion on one side; 
and a 10 percent evaluation is warranted for characteristic 
pain on motion.   

The Board finds, upon review of the medical evidence, that 
the veteran's disability is more appropriately rated under 
the provisions of DC 5293 for intervertebral disc syndrome.  
Under this Code, a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; and a 10 percent 
evaluation is warranted where the disorder is mild.

Several alternative Codes are also available for assessing 
lumbar spine disabilities. Under the provisions of DC's 5286 
and 5289, compensation is warranted when the lumbar spine is 
in ankylosis.  In this instance, the veteran has not been 
diagnosed with ankylosis of the lumbar spine.  Therefore, 
these two Codes are not applicable to the veteran's claim.  
Under the provisions of DC 5292 for limitation of motion of 
the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation of motion; a 20 percent evaluation is 
warranted for moderate limitation of motion; and a 10 percent 
evaluation is warranted for slight limitation of motion.  

In reviewing the evidence of record, we note that, since 
separating from service, the veteran underwent a VA 
examination in August 1997 and was also examined in October 
1997.  The veteran complained of back pain every day, and 
that it waxed and waned throughout the course of the day.  
The pain was located in her mid low back and ran down her 
anterior right thigh to just below the knee. She described 
her pain as 3/10 on a pain scale, and stated that physical 
therapy and drug therapy had not relieved her symptoms.  In 
particular, clinical findings reflected a normal range of 
motion, no bowel or bladder symptoms, and negative straight 
leg raises.  Bilateral deep tendon reflexes were within 
normal limits at all locations, and there was no paraspinal 
muscle spasm.  Clinical impressions were possible diffuse 
disk herniation at L5-S1 with mild disk bulge at L4-L5, and 
mild L5-S1 disc disease with occasional radicular pain to the 
right.

Thus, when the Board considers the objective evidence of 
record, we conclude the veteran has not demonstrated 
pronounced intervertebral disc syndrome with little 
intermittent relief, sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, with neurologic finds 
such as absent ankle jerk; or severe intervertebral disc 
syndrome with intermittent relief from recurring attacks; or 
moderate intervertebral disc syndrome with recurring attacks.  
As noted above, the ezaminer who assessed her back diagnosed 
the veteran with mild L5-S1 disc disease with occasional 
radicular pain to the right.  Thus the veteran's disability 
does not warrant more than a 10 percent rating.  

Furthermore, the veteran has not demonstrated a severe 
disability, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, plus 
abnormal mobility on forced motion; or muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side, to warrant a rating greater than 10 percent under 
DC 5295.  Additionally, she has not demonstrated severe 
limitation of motion or moderate limitation of motion to 
warrant a rating greater than 10 percent under DC 5292.  As 
noted above, the objective medical finding revealed a normal 
range of motion for the veteran's low back.  See 38 C.F.R. 
§ 4.71a DC 5292 and 5295 (1999).  

The Board recognizes that consideration must be given to 
whether a higher evaluation is in order based upon a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  A 
precedential opinion of the VA General Counsel has held that 
a disability involving intervertebral disc syndrome must be 
evaluated under the criteria discussed in DeLuca.  VAOPGCPREC 
36-97 (Dec. 12, 1997).  We have evaluated this case in view 
of the extensive discussion of 38 C.F.R. §§ 4.40 and 4.45 in 
the DeLuca decision, as well as under 38 C.F.R. § 4.59, in 
full awareness that the impact of pain must be factored into 
an overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  We are aware that 
neither the VA examiner nor the back specialist commented on 
the criteria discussed in DeLuca.  

We have taken the veteran's consistent complaints of pain 
into consideration, along with the medical evidence of record 
which noted a normal range of motion and findings of mild L5-
S1 disc disease with occasional radicular pain to the right.  
Besides the examination reports noted above, there is no 
other medical evidence reflecting treatment for pain or other 
disability associated with the veteran's low back.  
Therefore, given the lack of any objective finding of 
limitation of motion, increased functional loss or weakness 
due to pain, the Board finds the veteran's current subjective 
complaints of pain, without other supportive clinical 
evidence, is appropriately compensated for in the current 10 
percent rating.  

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  However here, while we 
are sympathetic to the veteran's claim, the evidence 
preponderates against an increased rating, so that doctrine 
does not come into play.  

Further, we are well aware that 38 C.F.R. § 3.321(b)(1) 
provides that, where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for service-
connected disability, then an extraschedular evaluation will 
be assigned.  If the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet.App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet.App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

Here, evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has she specifically raised this issue of an 
extraschedular rating.  The record, in our view, does not 
show that the low back disability has caused marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  Furthermore, 
consideration has also been given to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991), and the Board has herein applied all the 
provisions of Parts 3 and 4 that would reasonably apply.

Finally, we also recognize that the Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran is entitled to the assignment 
of a "staged" rating for her service-connected disability, 
as the Court indicated can be done in this type of case.  As 
noted above, the veteran submitted her claim for a low back 
disorder in July 1997.  Upon reviewing the longitudinal 
record in this case, we find that, at no time since the 
filing of the veteran's claim for service connection, has her 
low back disorder been more disabling than as currently rated 
under the present decision.


ORDER

1. Entitlement to service connection for allergies is denied.  

2. Entitlement to service connection for asthma is denied.  

3. Entitlement to service connection for residuals of 
cervical dysplasia is denied.  

4. Entitlement to a rating in excess of 10 percent for a low 
back disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

